         Case 1:20-bk-11615-VK   Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29   Desc
                                  Main Document    Page 1 of 29


          1 Matthew D. Resnik (Bar No. 182562)
            M. Jonathan Hayes (Bar No. 90388)
          2 RESNIK HAYES MORADI LLP
            17609 Ventura Blvd., Suite 314
          3 Telephone: (818) 285-0100
            Facsimile: (818) 818-855-7013
          4 matthew@ RHMFirm.com
            jhayes@ RHMFirm.com
          5
            Attorneys for Debtor
          6 Coachella  Vineyard Luxury RV Park LLC,

          7
          8
                                 UNITED STATES BANKRUPTCY COURT
          9
                                  CENTRAL DISTRICT OF CALIFORNIA
         10
                                   SAN FERNANDO VALLEY DIVISION
         11
         12 In re                                )     Case No. 1:20-bk-11615-VK
                                                 )
         13         COACHELLA VINEYARD           )     Chapter 11
                     LUXURY RV PARK LLC,         )
         14                                      )     SUMMARY OF ASSETS AND
                                                 )     LIABILITIES; DECLARATION FOR
         15                              Debtor. )     NON-INDIVIDUALS RE
                                                 )     SCHEDULES; SCHEDULES A/B, D,
         16                                      )     E/F, G, H; STATEMENT OF
                                                 )     FINANCIAL AFFAIRS, DISCLOSURE
         17                                      )     OF ATTORNEY COMPENSATION;
                                                 )     CORPORATE OWNERSHIP
         18                                      )     STATEMENT; AMENDED
                                                       CREDITOR MATRIX
         19
         20 ///
         21 ///
         22 ///
         23 ///
         24 ///
         25 ///
         26 ///
         27
         28
RESNIK HAYES
 MORADI LLP
      Case 1:20-bk-11615-VK                                 Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                              Desc
                                                             Main Document    Page 2 of 29




                                                                                                                                           El   Check if this is an
                                                                                                                                                amended filing




                                                                                                 for Non-lndividual Debtorq
                                                                                                                                                                      't2115
Official Fo'm202
                 vr rvYr Pena
                                                                          of Peri
Ueclar cllllJl I Under
                         - - -
6"cl"rz,ti"n                   '
                                                                                                            - ^---,.-a+i^h ^r nartnership, mustsign
                                                                                                                                                    and submitthis
                                                                                                                                              n" oocument' and anv
                                           on.behl'r
                                    to act on Denarr "'
    individual uho is authorized and liabilities' anv
An individuar
                          .,
                          of  assets
                                                        ' ';;;;;;ment
                                                      "-1."i;l;Til"J*:1,';:l?ffi:l'T;""""'iljlfllfliinh"i'[iJ
                                                          oI                 tnat reQ.r1lres a declaratton to the
                                                                                            or i"r"ii"r"r,ip
                                                                                               relatiorrship
                                                                                                                 '
                                                                                                             rnar rs "vr ':"t,in"l6"ntity
                                 authorizgg-,:-T1,:1,?;::''"""',T;l;Til"J*:1,';:l?ffi:l'T;""""'i.H[illhiiil'Jr'i::1f,:*:"'lf#tn::*:f      or the document'
                                                                                                                     o"uioi' tne iaentitv of
                                                                                                                 o." deor
ilil';;;'it;"
form for the s, ,hedules
                ;hedules                                  ::te the  ili;iJual's
                                                                    individuar," po.*,on"o',
                                                                                 position
                              "':'J"","';;Ji,^"ll**,*t
                   r"veY oocuments'
                   those ---iutes         Th':i:'n;i'* ";illh"
amendments rf
amenomerrF      'r                   100g and 9011.
 and the date. Bankruptcy
                               I
                                                                                                     propenv' or uu's"'n'Yo'-.
                                                                  a farse statement, concealins                                    icu.s.c. b$ tsz, tg+t'
;:;:il:,::ffii:::il;-"
 *ARNING
connection
            --
                       *-i,g1rx,,:ff8,;[ffiT;;1.'"T":;:ll?"lTi:fi',"J"*::H1%il:1""""%:t$t'1i'#i:'"
               rlankruptcy   fraud
                ith a bankrupi.i
                 w
                 """"
                                   is a serious
                                    b"iil'ffi;;
                                         can    "liT";,I1king
                                             result in tin""^lJi'tl
                                                                                  '-prisonment ior rrp to 20 years' o

1   519. and 35i     1   '



                     )eclaration and signature

                                                                           of the corporatlon;        amemberoranauthorizedagentofthepartnership;oranotner
          I am th,) president, another
                                        officer' or an authorized agent
                                                      f the debtor in this case
          individr al serving as a representative   c
                                                                                                                                            cofrecl:
                                                                                                           that the information is true and
                                                  documents r:hecked below and I have a reasonabl'e belief
                                           in the
           I have lxamined the information

                         ScheduteAlB Assets-Real and
                                                     Persona'
            I                                                             :'l'::::::':::::t#::i:?
            :"r""i""0",,i";";;;;;'whoHave"?',':'*::::,::::::::,'?::::);#;,"'"'
            :
            :
                  ;;;,;-li
                  'r"r,1""0"r,"*Z ","0r"*
                                           who Have':::":'::'i'::l::1',:
                                                                                    ::lilil?
                                  ri""'to contracts and l)nrt,x,pired Leases (official Form
                                                                                            206G)

                                          (Official Form 206H)
                             Schedu/e H: Codebtors
            t                                                                                          206Sum)
            I                Summary   of Assets and Liabilities for   Non'


            tr               Amended Schedute                                                                                            Not tnsiders (Official Form 204)
                                                                 of Creditors Who                       argest lJnsecured Claims and Are
            tr               Chapter 11 or Chapter 9 Cases: Lisl
                             Other document that requires a declaraticrn
            E
                                                                                      correct
            I decli rre under penalty       of perjury that the foregoing is true and

             Execrted          on      SePtember 22,2020                                                           behalf of debtor

                                                                              Abraham Gottlieb
                                                                              Printed name

                                                                              Managing Member
                                                                              Position or relationship to debtor




                                                                                                                            Debtors
     Oflicial Foft |     2O2                                        Declaration Under Penalty of Perjury for Non-lndivldual

     Software Copyr ght (c) 1996-2020 Best Case, LLC -
                                                       \M   best€se com
              Case 1:20-bk-11615-VK                                        Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                                                     Desc
                                                                            Main Document    Page 3 of 29
 Fill in this information to identify the case:

 Debtor name            Coachella Vineyard Luxury RV Park LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)               1:20-bk-11615-VK
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        8,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        8,000,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        4,391,457.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           409,700.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,801,157.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                    Desc
                                                               Main Document    Page 4 of 29
 Fill in this information to identify the case:

 Debtor name         Coachella Vineyard Luxury RV Park LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:20-bk-11615-VK
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                         Desc
                                                               Main Document    Page 5 of 29
 Debtor         Coachella Vineyard Luxury RV Park LLC                                         Case number (If known) 1:20-bk-11615-VK
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Vacant land: APN
                     697-330-002-4,
                     Coachella, CA 92236;
                     29.41 acres                          Fee Simple                        $0.00      estimate                        $8,000,000.00




 56.        Total of Part 9.                                                                                                        $8,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                      Desc
                                                               Main Document    Page 6 of 29
 Debtor         Coachella Vineyard Luxury RV Park LLC                                        Case number (If known) 1:20-bk-11615-VK
                Name

 60.        Patents, copyrights, trademarks, and trade secrets
            Plans, drawings and permits                                                     $0.00                                         Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            COACHELLA VINEYARD LUXURY RV PARK, LLC v. LEV
            INVESTMENTS , LLC, DMITRI LIOUDKOVSKI, REAL
            PROPERTY TRUSTEE, INC., Case No. 2PSC2000222                                                                                  Unknown
            Nature of claim      Quiet Title Action; Cancelation of
                                 Instruments; Wrongful
                                 Foreclosure;
            Amount requested                   $3,500,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                     Desc
                                                               Main Document    Page 7 of 29
 Debtor         Coachella Vineyard Luxury RV Park LLC                                        Case number (If known) 1:20-bk-11615-VK
                Name

           CHC BUILDERS, INC., A & P DESERT INVESTMENTS,
           LLC, and COACHELLA VINEYARD LUXURY RV PARK,
           LLC, Plaintiffs v. GF INVESTMENT GROUP, INC., MIKE
           HONZ, MIKE HONZ ENTERPRISES, INC., SURETEC
           INDEMNITY COMPANY, Defendants. Riverside Superior
           Court Case Number PSC1907131.                                                                                                 Unknown
           Nature of claim           Breach of contract and
                                     construction defect claim
           Amount requested                                 $0.00


           GA&TV Inc. and Coachella Vineyard Luxury RV Park, LLC
           v. Lev Investments, LLC; LDI Ventures LLC; Dimitri
           Lioudkovski; Real Property Trustee, Inc.; Case No.
           PSC1907131                                                                                                                    Unknown
           Nature of claim          Breach of Contract
           Amount requested                                $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Fence and blocks, cost estimated at $800,000                                                                                  Unknown




 78.       Total of Part 11.                                                                                                               $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 1:20-bk-11615-VK                                 Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                                 Desc
                                                                    Main Document    Page 8 of 29
 Debtor          Coachella Vineyard Luxury RV Park LLC                                                               Case number (If known) 1:20-bk-11615-VK
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $8,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.            $8,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $8,000,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                         Desc
                                                               Main Document    Page 9 of 29
 Fill in this information to identify the case:

 Debtor name         Coachella Vineyard Luxury RV Park LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)             1:20-bk-11615-VK
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       DLS Investment Ventures,
 2.1                                                  Describe debtor's property that is subject to a lien               $1,000,000.00             $8,000,000.00
       LLC
       Creditor's Name                                Vacant land: APN 697-330-002-4, Coachella, CA
       1159 N. Curson Ave., Apt. 6
       Los Angeles, CA 90046
       Creditor's mailing address                     Describe the lien
                                                      Second Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. LEV Investments, LLC
       2. DLS Investment Ventures,
       LLC
       3. Michael Leizerovitz
       4. Riverside County Tax
       Collector

 2.2   KVI Investment LLC                             Describe debtor's property that is subject to a lien                          $0.00          $7,000,000.00
       Creditor's Name                                Notice only
       P.O. Box 5113
       Beverly Hills, CA 90209
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                   Desc
                                                              Main Document    Page 10 of 29
 Debtor       Coachella Vineyard Luxury RV Park LLC                                                   Case number (if known)      1:20-bk-11615-VK
              Name

                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   LDI Ventures LLC                               Describe debtor's property that is subject to a lien                           $0.00             $0.00
       Creditor's Name                                Notice only
       P.O. Box 16646
       Beverly Hills, CA 90209
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   LEV Investments, LLC                           Describe debtor's property that is subject to a lien                 $2,928,254.00      $8,000,000.00
       Creditor's Name                                Vacant land: APN 697-330-002-4, Coachella, CA
       P.O. Box 16646
       Beverly Hills, CA 90209
       Creditor's mailing address                     Describe the lien
                                                      First Mortgage-Subject to set off
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

 2.5   Michael Leizerovitz                            Describe debtor's property that is subject to a lien                     $450,000.00    $8,000,000.00
       Creditor's Name                                Vacant land: APN 697-330-002-4, Coachella, CA
       15 Via Monarca Street
       Dana Point, CA 92629
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case 1:20-bk-11615-VK                            Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                       Desc
                                                              Main Document    Page 11 of 29
 Debtor       Coachella Vineyard Luxury RV Park LLC                                                   Case number (if known)       1:20-bk-11615-VK
              Name

                                                      Third Mortgage
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

        Riverside County Tax
 2.6                                                  Describe debtor's property that is subject to a lien                      $13,203.00       $8,000,000.00
        Collector
        Creditor's Name                               Vacant land: APN 697-330-002-4, Coachella, CA
        4080 Lemon Street
        Riverside, CA 92501
        Creditor's mailing address                    Describe the lien
                                                      Property Taxes
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

                                                                                                                               $4,391,457.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         David B. Golubchik
         Leven Neale Bender Yoo & Brill LLP                                                                     Line   2.4
         10250 Constellation Bl., Ste. 1700
         Los Angeles, CA 90067




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 1:20-bk-11615-VK                            Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                             Desc
                                                              Main Document    Page 12 of 29
 Fill in this information to identify the case:

 Debtor name         Coachella Vineyard Luxury RV Park LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)           1:20-bk-11615-VK
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Franchise Tax Board                                       Check all that apply.
           Attn: Bankruptcy Unit                                        Contingent
           P.O. Box 2952                                                Unliquidated
           Sacramento, CA 95812-2952                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   28141                                 Best Case Bankruptcy
             Case 1:20-bk-11615-VK                            Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                               Desc
                                                              Main Document    Page 13 of 29
 Debtor       Coachella Vineyard Luxury RV Park LLC                                                   Case number (if known)            1:20-bk-11615-VK
              Name

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $375,000.00
           CHC Builders Inc                                                     Contingent
           18325 Domino Street                                                  Unliquidated
           Reseda, CA 91335                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $34,700.00
           John Burgee                                                          Contingent
           Burgee & Abramoff, PC                                                Unliquidated
           20501 Ventura BLvd., #262                                            Disputed
           Woodland Hills, CA 91364
                                                                             Basis for the claim:    Attorney services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       409,700.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          409,700.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                               Desc
                                                              Main Document    Page 14 of 29
 Fill in this information to identify the case:

 Debtor name         Coachella Vineyard Luxury RV Park LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:20-bk-11615-VK
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Lease agreement for the
             lease is for and the nature of               fence.
             the debtor's interest

                  State the term remaining                6 months
                                                                                        American Fence Co Inc
             List the contract number of any                                            1860 Goetz Rd,
                   government contract                                                  Perris, CA 92570




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                           Desc
                                                              Main Document    Page 15 of 29
 Fill in this information to identify the case:

 Debtor name         Coachella Vineyard Luxury RV Park LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:20-bk-11615-VK
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                      Desc
                                                              Main Document    Page 16 of 29



 Fill in this information to identify the case:

 Debtor name         Coachella Vineyard Luxury RV Park LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         1:20-bk-11615-VK
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 1:20-bk-11615-VK                           Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                          Desc
                                                              Main Document    Page 17 of 29
 Debtor       Coachella Vineyard Luxury RV Park LLC                                                     Case number (if known) 1:20-bk-11615-VK



           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property

       LEV Investments, LLC                                      November 7, 2019.; the Debtor filed a                         May 2020                            $0.00
       P.O. Box 16646                                            complaint against LEV Investments, LLC
       Beverly Hills, CA 90209                                   Dmitri Liodkovski, Real Propety Trustee Inc.
                                                                 for wrongful foreclosure. The property was
                                                                 putatively returned in May 2020.


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    COACHELLA VINEYARD                                Quiet Title                Superior Courts of California                 Pending
               LUXURY RV PARK, LLC v. LEV                        Action;Cancelation         Riverside County,Palm                         On appeal
               INVESTMENTS , LLC, DMITRI                         of Instruments;            Springs Courthouse
                                                                                                                                          Concluded
               LIOUDKOVSKI, REAL                                 Wrongful                   3255 E Tahquitz Canyon Way
               PROPERTY TRUSTEE, INC.                            Foreclosure;               Palm Springs, CA 92262
               2PSC2000222                                       Slander of Title;
                                                                 Declaratory and
                                                                 Injunctive Relief
                                                                 filed on January 8,
                                                                 2020

       7.2.    GA&TV Inc. and Coachella                          Breach of contract;        Superior Courts of California                 Pending
               Vineyard Luxury RV Park, LLC                      specific                   Riverside County,Palm                         On appeal
               v. Lev Investments, LLC; LDI                      performance; Fraud         Springs Courthouse
                                                                                                                                          Concluded
               Ventures LLC; Dimitri                             and concealment;           3255 E Tahquitz Canyon Way
               Lioudkovski; Real Property                                                   Palm Springs, CA 92262
               Trustee, Inc.
               RIC 1905065

       7.3.    CHC BUILDERS, INC., A & P                         Breach of contract         Superior Courts of California                 Pending
               DESERT INVESTMENTS, LLC,                                                     Riverside County,Palm                         On appeal
               and COACHELLA VINEYARD                                                       Springs Courthouse
                                                                                                                                          Concluded
               LUXURY RV PARK, LLC v. GF                                                    3255 E Tahquitz Canyon Way
               INVESTMENT GROUP, INC.,                                                      Palm Springs, CA 92262
               MIKE HONZ, MIKE HONZ
               ENTERPRISES, INC.,
               SURETEC INDEMNITY
               COMPANY
               PSC1907131

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                    Desc
                                                              Main Document    Page 18 of 29
 Debtor        Coachella Vineyard Luxury RV Park LLC                                                        Case number (if known) 1:20-bk-11615-VK



           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss         Value of property
       how the loss occurred                                                                                                                                 lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Resnik Hayes Moradi LLP
                 17606 Ventura Blvd., Ste. 314
                 Encino, CA 91316                                    Attorney fees $5,000 plus $1,1717 filing fee              9/3/2020                    $5,000.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Abraham Gottlieb



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 1:20-bk-11615-VK                            Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                     Desc
                                                              Main Document    Page 19 of 29
 Debtor        Coachella Vineyard Luxury RV Park LLC                                                    Case number (if known) 1:20-bk-11615-VK




           None.

                Who received transfer?                           Description of property transferred or                  Date transfer            Total amount or
                Address                                          payments received or debts paid in exchange             was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     45920 Meritage Lane                                                                                       05/27/2015 to December 2019
                 Coachella, CA 92236

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was               Last balance
               Address                                           account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                  Desc
                                                              Main Document    Page 20 of 29
 Debtor      Coachella Vineyard Luxury RV Park LLC                                                      Case number (if known) 1:20-bk-11615-VK




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                           Desc
                                                              Main Document    Page 21 of 29
 Debtor      Coachella Vineyard Luxury RV Park LLC                                                      Case number (if known) 1:20-bk-11615-VK



25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Richard S. Pelsue                                                                                                          08/28/2020
                    Pelsue Financial Corporation
                    3355 Juniper Circle
                    Lake Elsinore, CA 92530

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Richard S. Pelsue                                                                                                          August 2020
                    Pelsue Financial Corporation
                    3355 Juniper Circle
                    Lake Elsinore, CA 92530

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any                    % of interest, if
                                                                                                          interest                                      any
       Abraham Gottlieb                               18325 Domino Street                                 Managing Member                               69.125%
                                                      Reseda, CA 91335


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                   Desc
                                                              Main Document    Page 22 of 29
 Debtor      Coachella Vineyard Luxury RV Park LLC                                                      Case number (if known) 1:20-bk-11615-VK



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Skyline Developers LLC                                                                             Member                                9.875%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Meyer Tubul                                                                                                                              14.8%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Tal Winograd                                                                                                                             4.9375%


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Yavi Madmon                                                                                                                              1.25%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
     Case 1:20-bk-11615-VK                                  Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                              Desc
                                                            Main Document    Page 23 of 29




Debtor   name         Coachella Vineyard Luxury RV Park LLC

Unit.d Strt",    E   ankruptcy Court for    the:     CENTRAL DISTRICT OF CALIFORNIA

Case number(i'known) 1'.20-bk-11615-VK
                                                                                                                                           E    Check if this is an
                                                                                                                                                amended filing




Official   )rm 207
               F
               rinancial Affairs for l{on-lndividuals Filing for Bankruptcy
St-dtern"r,t o-or                                               ,                                                 I tfris torm. On ttre top of any additional pages,
The debtor mu st answer every question' lf more space
                                                                           i


write the debtr r's name and case number (if known)'

@Sigr                rature and D€claration

     *ARNIN(i-BanKruptcyfraudisaseriouscrirne. Makingafalsestatement,concealingproperty'orobtainingmoneyorpropertybyfraudin
     connectior wm a uanrrrjpi;;;;;   ,"*tt in tin"t up t6 $soo,ooc or imprisonment for up 1lo 20 years, or botn
     18 U S.C. SS 152, 1341,'1519' and 3571
                                                                                                                                       belief that the information ls true
     I have exa mined the in                    in this slatemen t    of   Financiat Affairs and any attachments and have a reasonable
     and corre(      't.

                                        perJUry                         is true and correct.
     I declare t nder

 Executed    on            Seotember

                                                                               Abraham Gottlieb
                                                             debtor            Printed name
 Signature of ir dividual

 Position or rel ltionship to debtor                          Member

                               to               of Financiat Affairs ltor Non-lndividuals        Filing for BanRrtrptcy (official Form 207) attached?
Are additiona pages                 statement
lruo
E   Yes




  OfficialFom'2)7                                         staterrtentofFinancia|AffairsforNon-|ndividua|sFi|ingforBankruptcy

  Software Copyrig ri (c) 1996-2020 Best Case. LLC
                                                     \M   best€Se com
             Case 1:20-bk-11615-VK                            Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                              Desc
                                                              Main Document    Page 24 of 29
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Central District of California
 In re       Coachella Vineyard Luxury RV Park LLC                                                            Case No.      1:20-bk-11615-VK
                                                                                   Debtor(s)                  Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 15,000.00
             Prior to the filing of this statement I have received                                        $                  5,000.00
             Balance Due                                                                                  $                 10,000.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Abraham Gottlieb (Managing Member)

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 22, 2020                                                             /s/ Matthew D. Resnik
     Date                                                                          Matthew D. Resnik
                                                                                   Signature of Attorney
                                                                                   RESNIK HAYES MORADI, LLP.
                                                                                   17609 Ventura Blvd.
                                                                                   Ste 314
                                                                                   Encino, CA 91316
                                                                                   (818) 285-0100 Fax: (818) 855-7013
                                                                                   matt@rhmfirm.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 1:20-bk-11615-VK                              Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                                     Desc
                                                   Main Document    Page 25 of 29



nttoiney   oi tarty   Name, Address, Tetephone & FnX Nos , and State Bar     No   &       FOR COURT USE ONLY
Email Addn rss
Matthew D. Resnik
17609 Vcntura Blvd.
Ste 314
Encino, OA 91316
(818) 28 t-0100 Fax: (818) 855-7013
Californiirstate Bar Number: (SBN 182562) CA
matt@rhnfirm com




,{: Attoney        for:
                                                      UNITEII STATES BANKRUPTCY COURT
                                                       CENTRAL DISTRICT OF CALIFORNIA

                                                                                           CnSe ruO; 1:20-bk-1161 5-VK
             ,loachella Vineyard Luxury RV Park               LLC                          ADVERSARY NO:
                                                                         Debto(s), CHAPTER:                11


                                                                        Plaintiff(s),
                                                                                             CONPONATE OWNERSHIP STATEMEiNT
                                                                                                PURSL|ANT To FRBP 1007(a)(1)
                                                                                                  and7007.1, and LBR 1007-4

                                                                                                                       [No hearing]
                                                                     Defendant(s)


 pursuan toFRBplOOT(a)(1)and7007 1,andLBR1OO7-4,anycorporation,othe,'thanag<>vernmental                                                 unit,thatisadetbtorin
a volunti                                                                                                                                                'more
                                                                                                                                                         'rent
corporat'
of any cl
                                                                                                                                                         enbl
Slateme
 statemetft must promptly be filed upon any change in circumst
inaccurale

 l,    Ab,aham Gotilieb, Managing                 Member                              ,   the undersigned in the above-captioned case, herebv declare
                          (Print Name of Attorney or Oeclarant)
                                                                                                      is true and correct:
  under     p   analty of perjury under the Laws of the tJnited States of America that the fr>llowing




                                                                                                                  for the     District of California
                        This form is ootional tt nas Uee.n approved for use by the United States Bankruptcy Court
 Decembet 2012
                                                                                                                   F 1 OO7-4.CORP.OWNERSHIP.STMT
Case 1:20-bk-11615-VK                             Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                                    Desc
                                                  Main Document    Page 26 of 29



[Check the appropriate boxes and, if                           , provide the required information.l
1           I have   personal knowledge of the            set forth in this Statement because:
            ffi   | am the president or other             or an authorized agent of the Dqbtor corporation
                  I am a partyto an adversary
              -J
            l._l I am a party to a contested
            [f I am the attorney for the De
2.a.        I J The following entities, other
                 class of the corporation's(s')
                 [For additional names, att
            ld There are no entities that
    Sep!e,!]bq!?2, ?0?0
    Date




                     This form is optional. lt has been      for use by the united states Bankruptcy court for the central District of california.
                                                                                                              F 1007-4.CORP.OWNEI                      .STMT
    December 2012
    Case 1:20-bk-11615-VK   Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29   Desc
                            Main Document    Page 27 of 29


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        American Fence Co Inc
                        1860 Goetz Rd,
                        Perris, CA 92570


                        Riverside County Tax Collector
                        4080 Lemon Street
                        Riverside, CA 92501
         Case 1:20-bk-11615-VK                     Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29                                     Desc
                                                   Main Document    Page 28 of 29



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
17609 Ventura Blvd., Suite 314, Encino, CA 91316.

A true and correct copy of the foregoing document entitled (specify): SUMMARY OF ASSETS AND LIABILITIES;
DECLARATION FOR NON-INDIVIDUALS RE SCHEDULES; SCHEDULES A/B, D, E/F, G, H; STATEMENT OF
FINANCIAL AFFAIRS, DISCLOSURE OF ATTORNEY COMPENSATION; CORPORATE OWNERSHIP STATEMENT;
AMENDED CREDITOR MATRIX will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) 9/23/2020, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    •    Katherine Bunker kate.bunker@usdoj.gov
    •    David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
    •    M. Jonathan Hayes jhayes@rhmfirm.com,
         roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmf
         irm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    •    Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
    •    Matthew D. Resnik matt@rhmfirm.com,
         roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
         rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    •    David A Tilem davidtilem@tilemlaw.com,
         DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilemlaw.com
    •    United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 9/23/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document is filed.

No Judge's Copy required for documents less than 25-pages per GENERAL ORDER 20-04 - IN RE: PROCEDURES FOR
PHASED REOPENING DURING COVID-19 PUBLIC EMERGENCY.

                                                                                   Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 9/23/2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.
                                                                               Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/23/2020                   Daniel Lavin                                                        /s/ Daniel Lavin
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 1:20-bk-11615-VK   Doc 14 Filed 09/23/20 Entered 09/23/20 18:06:29   Desc
                        Main Document    Page 29 of 29



SERVED BY UNITED STATES MAIL:

Coachella Vineyard Luxury RV Park LLC
18325 Domino Street
Reseda, CA 91335

AMENDED CREDITORS:

American Fence Co Inc
1860 Goetz Rd,
Perris, CA 92570

Riverside County Tax Collector
4080 Lemon Street
Riverside, CA 92501
